Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00087-CV

                                            Javon DUKES,
                                               Appellant

                                                   v.

                                Ana LITOFSKY and Michael Litofsky,
                                           Appellees

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2020CV00365
                          Honorable Tommy Stolhandske, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 6, 2020

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due to be filed by March 16, 2020. Neither the brief nor a

motion for extension of time was filed. By order dated March 24, 2020, appellant was ordered to

file his brief and to show cause in writing by April 8, 2020, why this appeal should not be dismissed

for want of prosecution. TEX. R. APP. P. 38.8(a). Appellant did not respond to this court’s order,

and, to date, appellant has not filed a brief. Because appellant failed to timely file a brief in this

appeal, this appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b).

                                                    PER CURIAM